Citation Nr: 9906056	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-13 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1971 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 determination of a 
Department of Veterans Affairs (VA) vocational rehabilitation 
counseling officer from the St. Petersburg, Florida Regional 
Office (RO).  

The veteran was afforded a personal hearing at the RO in May 
1997.


FINDINGS OF FACT

1.  The veteran served on active duty from January 1971 to 
September 1995.

2.  Service connection has been established for degenerative 
joint disease of the knees (20 percent); and diverticulosis, 
right inguinal hernia, plantar fasciitis of the feet, and 
left elbow tendinitis (all evaluated as zero percent, or 
noncompensable).  Nonservice connected disabilities include 
degenerative joint disease of the shoulders and torn left 
calf muscle.

3.  The veteran, who has Bachelor's degree in Government and 
who has completed approximately 80 percent of the required 
course work for a Master's degree in Business Administration, 
has worked as a ROTC instructor at a high school.

4.  The veteran's interests lie generally in the legal 
profession; he is currently enrolled in law school.

5.  The evidence of record indicates that the veteran's 
service-connected bilateral knee disability impairs his 
ability to maintain his position as an ROTC instructor.

6.  The veteran's employability is impaired, his service-
connected knee disability materially contributes to the 
impairment of employability and the veteran has not overcome 
the affects of the impairment of employability in an 
occupation consistent with his pattern of abilities, 
aptitudes and interests; therefore, an employment handicap 
exists.


CONCLUSION OF LAW

The veteran has met the entitlement criteria for benefits 
under Chapter 31, Title 38, United States Code.  38 U.S.C.A. 
§§ 3101, 3102 (West 1991); 38 C.F.R. §§ 21.35(a), 21.40, 
21.51 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to vocational 
rehabilitation training primarily because he has an 
employment handicap due to his service-connected bilateral 
knee disorder.  He argues that his knee disability caused him 
to not be able to physically keep up with the daily schedule 
required in his position as a high school ROTC instructor.  
See VA Form 9, Appeal to Board of Veterans' Appeals, received 
by VA in April 1997.  

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed, and no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

Pertinent law and regulations indicate that a veteran shall 
be entitled to a program of rehabilitation services under 38 
U.S.C.A. Chapter 31 if the veteran has a service-connected 
disability of 20 percent or more and is determined to be in 
need of rehabilitation to overcome an employment handicap.  
38 C.F.R. § 21.40 (1998).  The record indicates that by 
rating action in June 1996, service connection was granted 
for degenerative joint disease of the knees; a 20 percent 
disability rating was assigned.  In addition, service 
connection was also granted for left elbow tendinitis, 
plantar fasciitis of the feet, right inginual hernia, and 
diverticulosis; all were assigned a zero percent, or 
noncompensable, evaluation.  Accordingly, the veteran has a 
combined disability evaluation of 20 percent.  In addition to 
the aforementioned service-connected disabilities, the 
veteran has non-service connected disabilities, specifically, 
degenerative joint disease of the shoulders and torn left 
calf muscle.  As the veteran has a 20 percent service-
connected disability, the issue for consideration is whether 
the veteran has an employment handicap as defined in 38 
C.F.R. § 21.35(a) (1998) and, therefore, whether he meets the 
basic eligibility requirements under Chapter 31, Title 38, 
United States Code.

The veteran submitted a claim for vocational rehabilitation 
in June 1996, indicating that he had a 20 percent disability 
rating for degenerative joint disease.

The term employment handicap means an impairment of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 U.S.C.A. § 3101(1) (West 1991); 
38 C.F.R. § 21.51(b) (1998).  The term serious employment 
handicap means a significant impairment of a veteran's 
ability to prepare for, obtain, or retain employment 
consistent with such veteran's abilities, aptitudes, and 
interest.  38 U.S.C.A. § 3101(7) (West 1991); 38 C.F.R. § 
21.52(b) (1998).

The evidence of record reflects that the veteran has obtained 
a Bachelor of Science degree (government) in 1976, and that 
he has completed approximately 80 percent of the hours 
necessary for obtaining a graduate degree in business 
administration.  He also has work experience as a high school 
ROTC instructor.

Also of record is a VA Form 28-1902B, Counseling Record - 
Narrative Report (Supplemental Sheet) which shows that the 
veteran agreed to terminate his Montgomery GI Bill (Chapter 
30) benefits on January 31, 1997, and initiate his vocational 
rehabilitation (Chapter 31) benefits effective February 1, 
1997.  

A composite evaluation completed by a vocational evaluator 
employed by Abilities of Florida, an ADA (American with 
Disabilities Act) resource center, and dated in October 1996, 
notes, in pertinent part, that the veteran was employed as an 
ROTC instructor at Estero High School in Estero, Florida.  It 
was noted that this position was a 10 month position, which 
was renewable yearly subject to the veteran meeting the 
physical profile.  The veteran was noted to be concerned 
about his ability to be conditionally rehired as he had been 
notified in September 1996 that he was one pound overweight.  
The veteran also indicated that he was unable to perform all 
the physical functions required for the position.  The report 
also noted that the veteran had been attending the University 
of Miami Law School on a full-time basis since August 1996; 
he was enrolled in the evening program.  Regarding his 
disabilities, it was reported that the veteran's degenerative 
joint disease of the knees prevented him from running, 
kneeling, or crouching.  His hernia was noted to prevent him 
from lifting objects in excess of 50 pounds.  Left arm 
flexing ability and overhead lifting was noted to be 
inhibited due to his elbow tendinitis.  The veteran was also 
noted to have prescribed orthotics for treatment of his 
plantar fasciitis; he reported being able to stand for only 
30 minutes at a time without pain.  The report indicated that 
the veteran had a restrictions to employment, based upon his 
physical disabilities (discussed above).  No deficits in 
either education or training was noted.  The report indicated 
that the veteran's position as an ROTC instructor was 
inappropriate due to his physical restrictions.  The report 
further indicated that the veteran had a vocational 
impairment and had not overcome the effects of the 
impairment.  While it was noted that the University of Miami 
Law School was a high cost school, it was also noted that 
justification existed for the veteran to continue attending 
the school.  

A VA Form 28-1902B, dated on November 13, 1996, and completed 
by a VA counseling psychologist, shows that it was determined 
that an employment handicap existed.  Specifically, it was 
noted that the veteran:  had an impairment of employability; 
had not overcome the effects of the impairment of 
employability; had an employment handicap; and had a serious 
employment handicap.  It was also noted that the achievement 
of a vocational goal was currently noted to be reasonably 
feasible.  It was noted that the veteran had functional 
limitations constituting an impairment of employability with 
his service-connected conditions, and that he had not 
overcome the effects of impairment of employability with 
reasonably-developed skills or suitable employment.  His 
current work was noted not to be suitable as documented.  
Regarding the veteran's employment handicap, the counseling 
psychologist indicated that the veteran's limitations were 
not significant, and so, therefore, a serious handicap was 
not found to be present.  Justification of the veteran 
attending a high cost school was noted.  The counselor noted 
that the veteran would transition from his use of the GI 
Montgomery Bill as of January 31, 1997, initiating his 
vocational rehabilitation Chapter 31 benefits effective 
February 1, 1997, with his semester beginning in June 1997.  

A letter is of record dated in November 1996 which shows that 
a follow-up counseling appointment had been arranged, to take 
place on December 2, 1996.  The letter noted that counseling 
is required before further benefits for which you have 
applied can be approved or denied.

Subsequently, another VA Form 28-1902B was completed.  This 
form, dated December 2, 1996, and completed by the same VA 
counseling psychologist who completed the above-discussed VA 
Form 28-1902B on November 13, 1996, noted that the veteran:  
did not have an impairment of employability; and had overcome 
the effects of impairment of employability.  It was also 
noted that t he did not have an employment handicap.  The 
counseling psychologist noted that pursuant to 38 C.F.R. 
§ 21.58 (1998) there may be a redetermination of an 
employment handicap and serious employment handicap if there 
was a showing of an unmistakable error in fact or law or if 
there was new and material evidence which justified a change.  
The report noted that upon further review of the veteran's 
job status with reference to 38 C.F.R. §§ 21.51 - 21.53, 
employment handicap, it appeared that the veteran had 
overcome the effects of the impairment of employability with 
reasonable-developed skills for suitable employment as a 
result of his holding the position of ROTC instructor.  It 
was also noted that the veteran had minimal functional 
limitations constituting an impairment of employability from 
his service-connected conditions.  It was also noted that it 
did not appear that the veteran would be precluded from 
continuing his ROTC instructor employment by a physical 
examination, not would his employer refuse to accommodate him 
with reference to the American With Disabilities Act (ADA).  
The psychologist opined that since the veteran had overcome 
the effects of impairment of employability with suitable 
employment, he did not have an employment handicap that 
required any further training such as law school which he had 
embarked upon on his own.  It was noted that the veteran may 
be entitled to further services in the form of employment 
placement in the event he was precluded from his current job 
and a failed job placement effort showing that overcoming the 
effects of the impairment of employability was not within his 
control.  The report also indicated that it did not appear 
that he would be precluded from his position as an ROTC 
instructor by a physical examination and that his employer 
would not refuse to accommodate him with reference to ADA.  
The counselor pointed out that the veteran had obtained 
suitable employment as an ROTC instructor so that further 
services in the form of training was not needed.  

As noted above, the veteran was afforded a personal hearing 
at the RO in May 1997.  He testified that his service-
connected disabilities had prevented him from continuing in 
his usual occupation and that he needed vocational 
rehabilitation benefits in order to pursue a career which 
would allow him to be gainfully employed with his 
disabilities.  He noted that he had been rejected for many 
jobs following his 1995 service separation.  He noted that he 
had quit his position as a ROTC instructor because he was 
unable to keep up with the basic skills which he was assigned 
to teach his students.  He added that he was able to 
participate in a work study program at the University of 
Miami for 4 hours per day.  He stated that it was his 
understanding that he was denied Chapter 31 benefits due to 
the high cost of law school.  (See p. 6 of hearing 
transcript).  

A letter dated in June 1997 from the same VA counseling 
psychologist who completed the above-discussed November 1996 
determination and December 1996 redetermination, indicated 
that, following his review of the May 1997 hearing 
transcript, it was his opinion that he had decided to stay 
with his "original decision," which found that the veteran 
was not in need of any further training services to include 
law school because he was suitably employed and also had 
transferable skills leading to business manager or other 
positions.  He further noted that the fact that the veteran 
lost his job as an ROTC instructor was moot because the 
veteran had transferable skills to obtain suitable work.  He 
added that in reanalyzing the veteran's training and 
experience (B.S. degree, 80% of credits necessary for 
graduate degree, and 20-year job history) he was certainly 
employable as a management trainee, business manager, or 
other administrative positions.  His transferable skills in 
business management as measured by his training and 
experience were noted to be consistent with his pattern of 
abilities, interests, and abilities.  The counselor suggested 
that the veteran continue to be found not entitled to 
services involving training, and, since he lost his job, he 
could be now offered a placement plan.  It was noted that the 
veteran had functional limitations constituting an impairment 
of employability with his service-connected conditions, and 
that he had not overcome the effects of impairment of 
employability with reasonably-developed skills or suitable 
employment.  His current work was noted not to be suitable as 
documented.  Regarding the veteran's employment handicap, the 
counseling psychologist indicated that the veteran's 
limitations were not significant, and so, therefore, a 
serious handicap was not found to be present.  Justification 
of the veteran attending a high cost school was noted.  The 
counselor noted that the veteran would transition from his 
use of the GI Montgomery Bill as of January 31, 1997, 
initiating his vocational rehabilitation Chapter 31 benefits 
effective February 1, 1997, with his semester beginning in 
June 1997.  

To summarize, it was determined by a VA counseling 
psychologist in November 1996 that the veteran had an 
employment handicap, deemed to be serious, and that he had 
not overcome the effects of his impairment of employability.  
Subsequently, within a month of the date of the November 1996 
decision, in December 1996, it was redetermined by the same 
VA counseling psychologist that the veteran did not have an 
employment handicap and that he had overcome the effects of 
his impairment of employability.  38 C.F.R. § 21.58 (1998) 
sets out the regulatory requirements for redetermination f 
employment handicap and serious employment handicap.  It 
states that, as in this case, prior to the induction into a 
program, a determination will not be changed except for 1)  
unmistakable error in fact or law; or 2)  new and material 
evidence which justifies a change.  It is the Board's 
judgment that such threshold requirement has not been met in 
this case.  In other words, for example, new and material 
evidence, shown to justify the revocation of the November 
1996 VA determination regarding Chapter 31 benefits, has not 
been sufficiently documented.  In addition, the evidence 
supports the finding that the service-connected bilateral 
knee disability is an employment handicap because the 
condition could effect his employability for jobs that are 
physically demanding or that require a large degree of 
walking or standing.  

It is also noted that the evidence of record contains several 
responses from prospective employers; all dated in 1995.  
These letters, all in response to job inquiries made by the 
veteran, informed him that he would not, in essence, be hired 
by the responding employer.

Finally, the Board notes that the United States Court of 
Veterans Appeals (Court) has set aside as unlawful provisions 
of 38 C.F.R. § 21.51 which required a causal nexus between a 
service connected disability and "an employment handicap."  
See Davenport v. Brown, 7 Vet. App. 542 (1995).  However, in 
this case the RO's denial of entitlement to Chapter 31 
benefits was not premised on the assumption that the 
veteran's service-connected disability must materially 
contribute to the impairment of employability.  In addition, 
the Court's decision in Davenport did not 

eliminate the requirement, derived from statute, that the 
veteran be impaired in his ability to prepare for, obtain, or 
retain employment consistent with the veteran's abilities, 
aptitudes and interests.  

Accordingly, on the basis of the available record, the 
preponderance of the evidence is in favor of the veteran's 
claim for entitlement to vocational rehabilitation training 
under Chapter 31, Title 38, United States Code.  


ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code, 
subject to the laws and regulations governing the 
disbursement of monetary funds.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

